Citation Nr: 0619396	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-21 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
meralgia paresthetica of the right thigh.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefit sought on 
appeal.  The August 2002 rating decision granted a 10 percent 
rating for meralgia paresthetica of the right thigh.  In an 
August 2003 rating decision, the RO concluded that the 
veteran's meralgia paresthetica disability of the right thigh 
was 20 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a recent decision by the United States Court of Appeals 
for Veterans Claims (Court), it was determined that the 
notice required by the Veterans Claims Assistance Act of 2000 
(VCAA) must apply to all five elements of a service-
connection claim, including degree of disability and 
assignment of an effective date to any award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was given specific notice of his rights and 
responsibilities with respect to the elements of a basic 
service-connection claim.  The veteran, however, was not 
provided notice regarding the evidence needed to substantiate 
his claim for a higher initial rating.  The veteran has also 
not been informed with respect to the assignment of effective 
dates.  The Board concludes that the effect of these notice 
deficiencies are prejudicial to the veteran, as he may have 
provided additional evidence that would have shown that his 
disability met the criteria for a higher rating if he had 
been informed of what evidence was required to substantiate 
such a claim.  

The veteran's meralgia paresthetica of the right thigh is 
service connected as a secondary condition to his service-
connected diabetes.  The veteran alleged that his disability 
had worsened and specifically asserted that his disability 
warranted a 30 percent rating.  

The veteran's disability is rated under Diagnostic Code 8526, 
located in 38 C.F.R. § 4.124a.  Although Diagnostic Code 8526 
compensates for paralysis of the anterior crural nerve, it is 
appropriate to rate the veteran's meralgia paresthetica under 
this code as it is the most analogous to the veteran's 
disability.  See 38 C.F.R. § 4.20.  Under Diagnostic Code 
8526, the RO found the veteran's disability was 20 percent 
disabling.  The 20 recent rating is for moderate incomplete 
paralysis of the anterior crural nerve.  38 U.S.C.A. § 4.124a 
provides that when the disability is wholly sensory, the 
rating should be, at most, for the moderate degree.

The veteran is mainly treated for this disability by a 
private physician.  In September 2002, the private physician 
noted that the veteran's meralgia paresthetica of the right 
thigh was moderate to severe and required the use of a cane 
for extended ambulation.

The veteran underwent a VA neurological disorder medical 
examination in March 2003.  The examiner noted that the 
veteran had numbness, tingling and pain over the lateral 
aspect of the right thigh.  The examiner also noted that the 
veteran had some balance difficulties, and was, therefore, 
ambulating with a cane.  The examiner, however, did not make 
any finding that the veteran had complete paralysis or 
organic changes to the right thigh/leg.

The RO found a rating higher than that for moderate 
incomplete paralysis was not warranted as there was no 
evidence that the veteran's disability is more than sensory 
in nature.  The veteran, however, recently submitted 
additional evidence.  In a November 2004 examination, the 
veteran's private physician recommended that the veteran use 
a wheelchair when he needed to be up for more than a few 
minutes.  He noted that the veteran's disability was severe 
due to neuropathy of both legs.  Although the private 
physician had previously diagnosed the veteran as having 
meralgia paresthetica, he made the more general diagnosis of 
diabetic neuropathy of both lower extremities.  There is 
evidence that the veteran has purchased the wheelchair.  

In December 2005, the private physician noted the veteran was 
totally disabled due to peripheral diabetic neuropathy.  He 
noted that the veteran probably now experienced 
osteoarthritic pain.  The private physician diagnosed both 
diabetic neuropathy and osteoarthritis.  

This evidence indicates that the veteran's disability may be 
more severe and involve manifestations not encompassed by the 
meralgia paresthetica diagnosis.  There is insufficient 
evidence of record, however, to determine the veteran's 
current state of disability under the code.  The Board finds, 
therefore, a remand is required in order to seek additional 
information from the veteran's private physician and to 
provide for a VA medical examination in order to have a more 
complete picture of the veteran's current disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the 
veteran needs to be provided notification 
regarding the evidence needed to 
substantiate the claim of entitlement to 
an initial rating in excess of 20 percent 
for service-connected right meralgia 
paresthetica of the right thigh.  The 
notice must also contain provisions with 
respect to the assignment of effective 
dates.  In addition, perform any and all 
development deemed necessary as a result 
of any response received from the 
veteran.

2.  Schedule the veteran for a VA 
examination to determine the current 
disability picture based on the veteran's 
meralgia paresthetica of the right thigh.  
The examiner should review the veteran's 
claims folder.  The examiner should opine 
whether the veteran's meralgia 
paresthetica is wholly sensory in nature 
or has organic manifestations, such as 
atrophy of muscles.  The examiner should 
determine the nature and etiology of any 
other disabilities of the veteran's right 
thigh/leg and note the extent that the 
veteran's service-connected disabilities 
of the right thigh/leg restrict the 
veteran's mobility.  All opinions must be 
supported by complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2005).


